DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-35 are pending. Claims 1-14 and 28-35 are withdrawn as being directed to non-elected inventions. Claim 15 has been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 07/19/2021 containing amendments and remarks to the claims.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 07/19/2021, with respect to the rejection(s) of claims 15-27 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended claim 15 by incorporating subject matter that was not previously presented. The prior art of record Simpson fails to disclose dehydration of a feed comprising ethanol and isopropanol. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art in combination with previously applied prior art.

The following is a modified rejection based on amendments made to the claims. 

Claim Objections
Claims 16, 18, and 20 are objected to because of the following informalities:  
Claim 16 is missing a comma between the listing of first and second temperature ranges.
Claim 18, “h-1” should read “h-1” as a superscript. 
Claim 20 is missing commas between the first three temperature ranges.
The Examiner notes that while claims 16, 18, 20, and 25 are labeled as being “Original”, these claims have been amended and should be labeled “Amended”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Aribert et al. (US 2017/0022124 A1), Wass et al. (US 2010/0267996 A1), Grasset et al. (US 2011/0288308 A1), Lecocq et al. (US 2003/0220191 A1) and Kuwana et al. (US 2014/0378721 A1).
In regards to claim 15, Aribert discloses a method of producing a mixture of ethylene and propylene from a mixture containing ethanol and isopropanol comprising contacting a mixture comprising ethanol and isopropanol with a dehydration catalyst in a reactor to produce a reactor effluent comprising ethylene and propylene (Abstract; [0045]; [0057]-[0059]). Aribert further discloses that the dehydration feed mixture is a product of microbial fermentation similar to that disclosed by the Applicant ([0068]). Aribert also discloses that the reactor effluent comprising ethylene and propylene may be separated into individual olefin stream (i.e. a propylene stream and an ethylene stream) ([0097]).
Aribert does not appear to explicitly disclose (I) contacting the ethylene stream, in a dimerization reactor with a dimerization catalyst to produce a second reactor effluent stream comprising butene; and (II) contacting, in a hydrogenation reactor, the separated propylene stream and the second reactor effluent and hydrogen with a hydrogenation catalyst to produce a product stream comprising butane and propane.
In regards to (I), Wass discloses that ethylene produced by dehydration of ethanol is known to be suitable for dimerization to produce butenes in the presence of a second catalyst ([0044]). While Wass discloses using a second catalyst within the same reactor as the dehydration reaction, it is well known in the art that dimerization of ethylene to butene may be carried out in a dimerization reactor as disclosed by Grasset and Lecocq. 
Grasset, directed to dimerization of ethylene to butene, discloses contacting ethylene with a selective dimerization catalyst in a reactor to produce an effluent comprising butene (Abstract; [0001]; [0038]). Lecocq, directed to catalyst compositions for dimerizing olefins, discloses contacting ethylene in a reactor with a catalyst capable of producing an effluent comprising butene (Examples).
In regards to (II), Kuwana, directed to the production of paraffins by hydrogenation, teaches that purified olefin streams comprising olefins such as propylene and butene may be hydrogenated with hydrogen and in the presence of a hydrogenation catalyst to produce a product comprising the corresponding paraffins (i.e. butane and propane) (Abstract; [0044]; [0069]; [0076]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to combine/modify the process of Aribert by:
A) contacting the ethylene stream separated from the dehydration reactor effluent, in a dimerization reactor, with a dimerization catalyst to produce a second reactor effluent stream comprising butene as taught by Grasset or Lecocq, because Aribert teaches that the dehydration process produces a separated ethylene product, Wass teaches that it is known that ethylene produced from dehydration of ethanol can be dimerized to produce butene, both Grasset and Lecocq teach known methods for dimerizing ethylene by contacting ethylene with a catalyst in a dimerization reactor, and this merely involves combining/integrating known processes in a predictable manner to yield predictable results (i.e. an effluent comprising butene); and
B) contacting the reactor effluent stream comprising butene and the separated propylene stream from the dehydration reactor effluent with a hydrogenation catalyst in a hydrogenation reactor and in the presence of hydrogen to produce a product stream comprising butane and propane as taught by Kuwana because Kuwana teaches that highly purified olefin streams comprising olefins such as butenes and propylene can be hydrogenated to produce high purity paraffins and this merely involves combining/integrating known processes in a predictable manner to yield predictable results. 
The combination of references merely involves the simple combination of known processes in the art by taking a product from one process and using it as feed to another without altering the known processes in a manner that would make the prior art processes unsatisfactory for their intended purposes and the motivation to further convert/process the ethylene into further downstream chemical products would be obvious for one of ordinary skill in the art. Therefore, modification of Aribert with the teachings of Wass, Grasset, Lecocq and Kuwana would have been obvious for one of ordinary skill in the art. 

In regards to claim 16, Aribert discloses that dehydration reactor operates at a temperature of between 350 and 500oC ([0051]). The claimed ranges overlap the range taught by the prior art and are therefore considered prima facie obvious.

In regards to claim 17, Aribert discloses the dehydration reactor operates at a pressure of from 0.2 to 2 MPa ([0052]).

In regards to claim 18, Aribert discloses that the dehydration reactor operates at a WHSV of 1 to 10 h-1 ([0054]).

In regards to claim 19, Aribert discloses that the dehydration catalyst comprises alumina ([0041]-[0042]). 

In regards to claim 20, Grasset discloses that dimerization of ethylene can be carried out at a temperature of from 40 to 140oC ([0037]). Lecocq discloses that dimerization of ethylene can be carried out at a temperature of from -40 to +150oC (claim 14). The claimed temperature ranges overlap the ranges disclosed by the prior art and are therefore considered prima facie obvious.

In regards to claim 21, Grasset discloses that the dimerization of ethylene can be carried out at a pressure of 1 to 10 MPa ([0037]). Lecocq discloses that the dimerization of ethylene can be carried out at a pressure between atmospheric pressure and 70 MPa (claim 14). The claimed pressure ranges overlap the ranges disclosed by the prior art and are therefore considered prima facie obvious. 

In regards to claim 22, Lecocq disclose a dimerization process that uses a dimerization catalyst comprising an ionic liquid ([0010]; [0011]; Examples).

In regards to claim 23, Lecocq discloses that the catalyst may comprise a co-catalyst which is an acid that can donate at least one proton having formula H+X- ([0022]; [0023]). 

In regards to claim 24, Grasset discloses a dimerization process that uses a dimerization catalyst comprising titanium and triethylaluminum (AlEt3) ([0023]; [0024]).

In regards to claim 25, Kuwana discloses that the hydrogenation reactor is operated at a temperature of 0 to 700oC, preferably 50 to 200oC ([0083]). The claimed temperature ranges overlap the temperature range disclosed by the prior art and is therefore considered prima facie obvious.

In regards to claim 26, Kuwana discloses that the hydrogenation reactor is operated at a pressure of from 0.0 to 2.0 MPa ([0084]). The claimed pressure ranges overlap the pressure range disclosed by the prior art and is therefore considered prima facie obvious.

In regards to claim 27, Kuwana discloses that the hydrogenation catalyst may comprise a Pt catalyst ([0079]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772